 1

 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 7

 8   SYLVIA MINES-JONES, ELSA FROZEN,

 9                            Plaintiff,                 CASE NO. 2:20-cv-00052-MJP

10          v.                                           ORDER DISMISSING CASE
                                                         WITHOUT PREJUDICE
11   COSTCO,

12                            Defendant.

13         The Court, having reviewed the Report and Recommendation of Brian A. Tsuchida,
14   United States Magistrate Judge, and the remaining record, ORDERS:
15         (1)    The Court adopts the Report and Recommendation.
16         (2)    The complaint is DISMISSED WITHOUT PREJUDICE.
17         (3)    The Clerk shall provide a copy of this Order to plaintiff.
18         DATED this __2____ day of _____April_____, 2020.
19

20                                              ____________________________
                                                MARSHA J. PECHMAN
21                                              United States District Judge
22

23



     ORDER DISMISSING CASE WITHOUT
     PREJUDICE - 1
